F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        MAY 21 2001
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 McCURDY GROUP, LLC, a Virginia
 limited liability company,

           Plaintiff-Appellee,
 v.                                                     No. 00-6183
 AMERICAN BIOMEDICAL                                   No. 00-6332
 GROUP, INC., an Oklahoma                        (D.C. No. 97-CV-1081-T)
 corporation,                                          (W.D. Okla.)

           Defendant-Appellant,

 and

 JAMES K. BURGESS, III, an
 individual,

           Defendant.




                             ORDER AND JUDGMENT         *




Before BRISCOE , BALDOCK , and LUCERO , Circuit Judges.




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant American Biomedical Group, Inc., (ABGI) appeals from a

final judgment, entered after a jury verdict, awarding plaintiff McCurdy Group,

LLC, (MG) $228,406.82 on its claim for breach of contract, and $148,800.00

on its claim for quantum meruit. ABGI has also filed a separate appeal

challenging the district court’s award of attorney fees in favor of MG. We

exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

                                       I.

      Dave McCurdy is a former Oklahoma Congressman, having served in the

United States House of Representatives from 1980 until January 1995. In

March 1995, McCurdy formed MG, a Virginia limited liability company, with

its principal office and place of business in Virginia. McCurdy’s intent was for

MG “to be a business consulting and investment group,” and “not a lobbying

group” or “a political group.” Aplt. App. (00-6183) at 218.

      On April 7, 1995, McCurdy, on behalf of MG, signed a written

agreement with ABGI, an Oklahoma corporation with its principal office and

place of business in Oklahoma. ABGI provided hospitals and other healthcare

providers with systems to reduce equipment maintenance expenses. Prior to

entering into the agreement with MG, ABGI had unsuccessfully attempted to

obtain contracts with federally-run hospitals. ABGI’s purpose in entering into

the agreement with MG was to have MG assist in marketing ABGI’s products

                                        2
and services to federal government officials.

      The April 7 agreement between MG and ABGI stated that McCurdy

would become a director of and consultant to ABGI. In return for his role as

director, McCurdy was to receive an annual fee of $24,000. MG was to

perform the following services for ABGI:

              (1) establish an office for ABGI in the Washington, D.C.
      area;
            (2) provide and direct a marketing strategy and effort to
      secure additional business for ABGI with the Veterans
      Administration (VA), other hospitals under the Department of
      Defense (DOD), Indian Health Services, and other public,
      government, and private sector hospitals identified in advance and
      agreed to by ABGI and MG;
            (3) consult with Jim Burgess and ABGI regarding long-range
      planning, capital information, potential mergers and acquisitions,
      and future public offering or sale of ABGI;
            (4) perform such other duties and services as may be
      requested by ABGI and agreed to be performed by MG; and
            (5) report no less than monthly on its efforts in fulfilling the
      above-outlined contractual obligations.

Aplee. App. (00-6183) at 299-300. MG was to receive the following

compensation:

            (1) a marketing/consulting fee equal to 2.0% of the VA/DOD
      and other identified contract business obtained and completed by
      ABGI and entered into by ABGI during the term of the contract or
      any extension thereof and renewals of these contracts;
            (2) a monthly office and staff overhead fee of $16,600; and
            (3) reimbursement of out-of-pocket travel and business
      expenses.

Id. at 301-02. In addition, MG was granted an option to acquire up to 5% of

                                         3
the outstanding common stock of ABGI, either by purchase of such stock or by

waiver of MG’s consulting/marketing fee on an equal dollar-waived to dollar-

acquired basis. Lastly, the contract provided that either party could terminate

the contract upon 120 days’ written notice.

      Upon signing the agreement, both parties began performing their

respective obligations. In particular, McCurdy and MG began efforts to market

ABGI’s products and services to various government officials and

organizations (e.g., VA hospitals located on the east coast). In return, ABGI

helped establish an office for MG in Washington, D.C., and began paying MG

the amounts of compensation set forth in the agreement (except for the

director’s fee to be paid to McCurdy). ABGI continued to make payments to

MG through June 1996, when the payments from ABGI to MG ceased.

According to McCurdy, the only reason given by Burgess for ABGI’s failure to

pay was cash flow problems, and that at no time did Burgess or anyone else at

ABGI indicate the parties’ written agreement had been terminated.

      Notwithstanding ABGI’s failure to pay, MG continued to perform its

obligations under the written agreement. Indeed, MG continued to market

ABGI’s products and services to potential customers through approximately

August 1997. Beginning in the fall of 1996 and continuing into August 1997,

MG repeatedly asked ABGI why payments had not been made under the

                                        4
agreement and, according to McCurdy, Burgess repeatedly attributed the failure

to ABGI’s alleged cash flow problems.

      MG filed this diversity action on July 1, 1997, and the case proceeded to

trial in April 2000. At the conclusion of all the evidence, the jury returned a

verdict in favor of MG on its claim for breach of contract and awarded MG

damages in the amount of $228,406.82. The jury also returned a verdict in

favor of MG on its claim for quantum meruit and awarded MG damages on that

claim in the amount of $148,800. The district court granted MG’s request for

attorney fees in the amount of $221,921.51, but denied its request for

prejudgment interest.

                                        II.

                                   No. 00-6183

Quantum meruit - jury instructions

      According to the record, MG’s primary theory at trial was that the April

7 agreement was not terminated until after this lawsuit was filed and that ABGI

was therefore liable for damages under the agreement through that time period.

The district court, however, chose to instruct the jury that a breach of contract

on the part of ABGI (e.g., failure to pay MG) would result in triggering the




                                         5
120-day notice provision and the ultimate termination of the contract. 1

Apparently concerned whether this instruction was correct, and also concerned

that this would limit the amount of damages recoverable by MG, the district

court allowed MG to pursue, in addition to its breach of contract claim, a

quantum meruit theory under which the jury could award MG damages for any

services that MG rendered to ABGI after termination of the contract.

      ABGI contends it was improper for the district court to permit MG to

recover on its quantum meruit claim. According to ABGI, quantum meruit is

only appropriate where there is no contract in place covering the transactions at

issue. Here, ABGI argues, MG should have been limited to damages that

accrued during the 120-day notice period set forth in the parties’ written

agreement 2 and should not have been permitted to recover any damages that

accrued after that period.


      1
        According to MG, “[s]ince ABGI’s payments ceased after the June, 1996
payment . . . , the 120 day period under the court’s ruling ended with October,
1996.” Aplee. Br. at 13. Because the record on appeal does not include the
complete trial transcript, the complete jury instructions, or the verdict form, it is
impossible to verify this.
      2
         The agreement specifically provided that either party could terminate the
agreement “on 120 days written notice,” and that, “[u]pon termination, both
parties w[ould] account for and settle all charges and accounts due under the
marketing/consulting fee agreement including future business booked as a direct
result of McCurdy efforts, including rent, overhead, expenses and fees due under
the consulting/marketing [agreement] and any outstanding claims due ABGI.”
Aplt. App. at 29.

                                          6
      We review de novo the question of whether the district court’s jury

instructions, considered as a whole, correctly stated the governing law and

provided the jury with an ample understanding of the issues and applicable

standards. Brown v. Gray, 227 F.3d 1278, 1291 (10th Cir. 2000). Since this is

a diversity action, the question is whether the district court’s jury instructions

correctly stated the governing standards under Oklahoma law. See generally

Wood v. Eli Lilly & Co., 38 F.3d 510, 512 (10th Cir. 1994) (“A federal court

sitting in diversity must apply the law of the forum state, in this case

Oklahoma, and thus must ascertain and apply Oklahoma law with the objective

that the result obtained in the federal court should be the result that would be

reached in an Oklahoma court.”).

      Oklahoma law recognizes a legal action for quantum meruit. “[T]he

common law doctrine of ‘quantum meruit’ . . . is founded on a Latin phrase

meaning, ‘as much as he deserves,’ and in law has been defined as ‘a legal

action grounded on a promise that the defendant would pay to the plaintiff [for

his services] as much as he should deserve.’” Martin v. Buckman, 883 P.2d

185, 193-94 (Okla. Ct. App. 1994). “Where a person performs services without

a written contract, the law implies an agreement to pay what is reasonable,

meaning thereby what he reasonably deserves.” Brown v. Wrightsman, 51 P.2d

761, 763 (Okla. 1935).

                                          7
      It is true, as noted by ABGI, that the Oklahoma Supreme Court has held

“the rule of ‘quantum meruit’ applies only where there is no express contract.”

Brown, 51 P.2d at 763. ABGI, however, reads too much into this holding.

Contrary to ABGI’s arguments, Oklahoma law does not appear to preclude a

plaintiff from recovering under a quantum meruit claim, even though the

plaintiff had an express contract with the defendant, as long as the quantum

meruit claim involved obligations outside the scope of the express contract.

Although there are no Oklahoma cases directly on point, the Oklahoma

Supreme Court has indicated, in dicta, that a quantum meruit action can be

brought “despite the existence of an express contract,” and that evidence of the

express contract can be admitted “as a circumstance indicating” the “value of

the services” rendered by the plaintiff to the defendant. Reynolds v. Conner,

123 P.2d 664, 668 (Okla. 1941); see also Shumaker v. Hazen, 372 P.2d 873,

875 (Okla. 1962) (“‘There cannot be an express and an implied contract for the

same thing existing at the same time.’”). Cases from other jurisdictions,

although not controlling here, support this conclusion. E.g., Turner Assoc.,

Inc. v. Small Parts, Inc., 59 F. Supp. 2d 674, 683 (E.D. Mich. 1999)

(concluding plaintiff, who sought to recover post-termination commissions,

would be foreclosed from doing so under a quantum meruit theory “only if it is

first established that a valid and enforceable contract governed defendant’s

                                        8
payment of post-termination commissions”); Mary Matthews Interiors, Inc. v.

Levis, 617 N.Y.S. 2d 39, 41 (N.Y. App. Div. 1994) (“Recovery in quantum

meruit is not warranted when the services rendered by the plaintiff were

required by the terms of an express contract between the parties.”); Gen.

Homes, Inc. v. Denison, 625 S.W.2d 794, 797 (Tex. App. 1981) (indicating that

a person can recover, under a quantum meruit theory, the reasonable value of

services rendered outside the scope of an express contract).

      The district court’s jury instructions were consistent with these general

principles. The district court’s initial instruction on the theory of quantum

meruit informed the jury that, “[i]n appropriate circumstances, a party may

have an obligation to pay another party for services rendered, even where there

is no actual contract requiring payment.” Aplt. App. at 179 (Instruction 34).

This same instruction further informed the jury that MG was seeking to recover

under a theory of quantum meruit “for services rendered after the date of

termination of the contract.” Id. In its second quantum meruit instruction, the

district court informed the jury that, “[i]f you find that plaintiff continued to

render services to defendant after the date of termination of the contract,

plaintiff may recover under the doctrine of quantum meruit for the reasonable

value of those services.” Id. at 181 (Instruction 35). More specifically, the

instruction stated:

                                          9
            Plaintiff is here claiming that it should be compensated for
      services reasonably provided after the date of termination. As I
      will explain later, you must determine when the contract was
      breached and consider the date of termination of the contract to be
      120 days past that date. With respect to this theory of quantum
      meruit recovery, you must limit your consideration to services
      rendered after the date you decide was the date of termination of
      the contract.

Id. at 182. In short, the district court’s jury instructions limited MG’s recovery

on its quantum meruit theory to the reasonable value of services it rendered to

ABGI outside the scope of the parties’ written agreement (i.e., those services

rendered to and accepted by ABGI after expiration of the 120-day notice

period).


Quantum meruit - sufficiency of evidence

      ABGI contends that, even if it was proper for the district court to allow

MG to proceed on its quantum meruit claim, the evidence presented at trial was

insufficient to support the jury’s damage award in favor of MG. More

specifically, ABGI contends “[t]here was insufficient evidence presented at

trial to establish that [MG] conferred benefits on ABGI after October 1996 [the

expiration of the 120-day notice period] to justify” the jury’s award “of

$18,600 per month ($16,600 for overhead expenses and $2,000 for director’s

fees) . . . from October 1996 to July 1997.” Aplt. Br. at 16. According to

ABGI, McCurdy was never a director of ABGI and thus was never entitled to a

                                        10
director’s fee. Further, ABGI argues that “overhead expenses” are not

recoverable under a theory of quantum meruit.

      We “review a damage award challenged on the basis of insufficient

evidence under a clearly erroneous standard, ‘viewing the evidence in the light

most favorable to the prevailing party.’” Vining v. Enter. Fin. Group, Inc., 148

F.3d 1206, 1216 (10th Cir. 1998) (quoting Rainbow Travel Serv., Inc. v. Hilton

Hotels Corp., 896 F.2d 1233, 1239 (10th Cir. 1990)). We will “affirm the

judgment below if there is substantial evidence tending to support the jury’s

damage award.” Id.

      There are two procedural problems that prove fatal to ABGI’s argument.

First, although it appears that ABGI moved for judgment as a matter of law at

the conclusion of MG’s evidence and again at the conclusion of all the

evidence, it did not file any type of post-trial motion challenging the jury’s

damage award on the quantum meruit claim (e.g., motion for remittitur or new

trial on the issue of damages). Thus, the specific issue ABGI now seeks to

assert was not raised in the district court and it has been waived for purposes of

appeal. See Walker v. Mather, 959 F.2d 894, 896 (10th Cir. 1992). Second,

even if ABGI’s motion for judgment as a matter of law was somehow sufficient

to preserve the issue for purposes of appeal, ABGI has failed to provide the

court with a sufficient record to decide the issue. Tenth Circuit Rule

                                        11
10.1(A)(1)(a) provides that “[w]hen sufficiency of the evidence is raised, the

entire relevant trial transcript must be provided.” Here, however, ABGI has

included only selected excerpts from the trial transcript. 3



Legality of the parties’ agreement

      ABGI contends the district court erred in denying its motion for

judgment as a matter of law on the issue of whether the parties’ written

agreement was illegal. In ruling on cross motions for summary judgment in

which each party sought summary judgment on the question of whether the

contract at issue was an illegal contract under 41 U.S.C. § 254(a), the district

court concluded the challenged contingent fee provision was illegal “unless it

is found that MG is excepted from Section 254(a) and a bona fide established

commercial or selling agency maintained by ABGI for the purpose of securing

business.” Order filed Aug. 11, 1999, at 3. According to ABGI, the agreement

violated § 254(a) and was therefore invalid because (1) it provided for the

      3
         We have reviewed the trial transcript excerpts submitted by ABGI and
MG and, based upon the evidence contained therein, it appears the jury’s damage
award on the quantum meruit claim was supported by sufficient evidence.
Although it is true that McCurdy was never formally made a director of ABGI,
the evidence indicates that ABGI repeatedly informed potential clients that
McCurdy was a director of ABGI. Further, evidence of the payments made by
ABGI to MG for overhead expenses was relevant for purposes of determining the
reasonable value of the services provided by MG to ABGI after the termination of
the parties’ agreement.

                                         12
payment of a commission to MG for the procurement of government contracts,

and (2) MG did not qualify as a bona fide established commercial or selling

agency.

      “We review de novo a district court’s disposition of a motion for

judgment as a matter of law, applying the same standard as the district court.”

Ballard v. Muskogee Reg’l Med. Ctr., 238 F.3d 1250, 1252 (10th Cir. 2001).

Judgment as a matter of law “is warranted only if the evidence points but one

way and is susceptible to no reasonable inferences supporting the party

opposing the motion.” Id.

      Again, ABGI’s failure to provide a complete copy of the trial transcript

prevents our review. As previously noted, ABGI has included in its appendix

only selected excerpts from the trial transcript. Although MG has filed its own

appendix which includes additional excerpts, we do not have a complete record

of the trial and it is impossible to determine from the record on appeal all of

the evidence that was presented at trial. 4

      4
         Even if we were to overlook the record deficiencies, we are not
persuaded by the dissent's position. Based on what it describes as “the historical
backdrop against which 41 U.S.C. § 254(a) and the relevant [implementing]
regulations were promulgated,” the dissent suggests a bona fide established
commercial or selling agency cannot exist if there exists a “special risk that
improper influence will be exerted.” Dissenting op. at 8. Aside from our
skepticism about this theory, we note it has never been propounded by defendant,
either in the district court or on appeal, and the jury was never instructed on it.
                                                                        (continued...)

                                         13
District court’s ruling that April 7 agreement constituted a final, enforceable
contract

      On the first day of trial, prior to commencement of ABGI’s case, the

district court conducted an evidentiary hearing on MG’s motion in limine to

exclude evidence of oral statements regarding terms extrinsic to the April 7

agreement. At the conclusion of the hearing, the district court concluded, as a

matter of law, that the April 7 agreement was a valid enforceable contract.

Accordingly, the district court granted MG’s motion in limine and subsequently

instructed the jury that the agreement was a valid enforceable contract. On

appeal, ABGI contends the district court erred in finding as a matter of law that

the parties’ April 7 agreement constituted a final, enforceable contract.

According to ABGI, the issue should have been submitted to the jury for

consideration (ABGI contends the April 7 writing was merely a preliminary

letter of intent that required further finalization to be effective).

      In concluding that the agreement was an enforceable contract, the district

court was acting upon MG’s motion in limine and deciding whether

Oklahoma’s parol evidence rule would prohibit ABGI’s introduction of oral

statements made by the parties prior to signing the agreement. In a diversity


      4
       (...continued)
Thus, even assuming its legitimacy, it cannot provide a basis for reversal in this
case.

                                         14
case such as this, the so-called “substantive” state rules of evidence, including

the forum state’s parol evidence rule, apply. Blanke v. Alexander, 152 F.3d

1224, 1231 (10th Cir. 1998). We apply a de novo review. See Betaco, Inc. v.

Cessna Aircraft Co., 32 F.3d 1126, 1131 (7th Cir. 1994); Brinderson-Newberg

Joint Venture v. Pacific Erectors, Inc., 971 F.2d 272, 277 (9th Cir. 1992);

United States Fire Ins. Co. v. Gen. Reinsurance Corp., 949 F.2d 569, 571 (2d

Cir. 1991).

      Oklahoma’s parol evidence rule provides that “[t]he execution of a

contract in writing, whether the law requires it to be written or not, supersedes

all the oral negotiations or stipulations concerning its matter, which preceded

or accompanied the execution of the instrument.” Okla. Stat. tit. 15, § 137.

Applying the rule, the Oklahoma Supreme Court has indicated that “[w]here

. . . a contract is complete in itself and, when viewed as a totality, is

unambiguous, its language is the only legitimate evidence of what the parties

intended. That intention cannot be determined from the surrounding

circumstances, but must be gathered from a four-corners’ examination of the

instrument.” Lewis v. Sac & Fox Tribe of Okla. Hous. Auth., 896 P.2d 503,

514 (Okla. 1994).

      After reviewing the April 7 written agreement, we agree that it

constitutes a final, enforceable contract. The agreement sets forth in detail

                                          15
what it describes as the “essential terms” to which the parties agreed, including

the nature of the relationship between the parties (i.e., that McCurdy “will

become a Director and Consultant to ABGI” and that MG “will be granted an

option to purchase” the stock of ABGI, Aplt. App. at 26), the term of the

agreement (five years, subject to the right of either party to terminate), the

services to be performed by MG on behalf of ABGI (e.g., establishing an office

in the Washington, D.C. area, performing marketing activities), the

compensation to be paid by ABGI to MG and McCurdy, 5 MG’s option to

purchase stock of ABGI, the conditions under which a party could terminate the

agreement, and confidentiality and non-compete provisions. Perhaps most

importantly, the agreement expressly states that it “supersedes all previous

discussions and agreements and is the entire Agreement between the parties.”

Aplt. App. at 29. Lastly, the agreement contains the signatures of Burgess (on

behalf of ABGI) and McCurdy (on behalf of MG).




      5
         The compensation provisions twice refer to a “Schedule ‘A,’” which was
apparently intended to outline in greater detail (a) what the agreed-upon “monthly
office and staff overhead fee” would cover, and (b) what “out-of-pocket travel
and business expenses” would be reimbursable. Aplt. App. at 27-28. Although
Schedule A was not included with the agreement when signed, we are not
persuaded that is sufficient to create an ambiguity in the agreement or to
otherwise nullify the effect of the agreement.

                                         16
Discovery dispute - computer and disc drives

      ABGI contends the district court abused its discretion in refusing to order

MG to return to ABGI computer and disc drives that ABGI supplied to MG at

the start of the parties’ relationship. We apply an abuse of discretion standard

in reviewing a district court’s denial of a motion to compel discovery. See

Munoz v. St. Mary-Corwin Hosp., 221 F.3d 1160, 1169 (10th Cir. 2000).

      During discovery, ABGI requested that MG “[p]roduce all computer disc

drives, including back-up computer disc drives for plaintiff from 1995 to the

present.” Aplt. App. at 95. MG objected on the grounds that the request was

“overly broad and unduly burdensome” and would require the disclosure of

confidential communications (e.g., letters from MG to its counsel) and other

communications unrelated to ABGI or the lawsuit. Id. at 99-100. Subject to

these objections, MG agreed to produce a copy of the printouts from

McCurdy’s hard drive for nonprivileged documents related to ABGI, plus a zip

drive of those same documents.

      Dissatisfied with MG’s response, ABGI moved to compel production of

the computer disc drives. In support of its motion, ABGI asserted that it

should be permitted to examine the disc drives to determine whether they

contained any memoranda referring to Burgess’ March 6, 1996, letter, which

MG denied receiving. ABGI also asserted that it should be permitted to

                                       17
examine the disc drives to determine whether they contained any “memoranda

or correspondence” to ABGI’s competitors. Id. at 100-01. Finally, ABGI

asserted that it was the owner of the computer equipment and that MG had

agreed to return the equipment after the conclusion of the lawsuit. In its

response, MG asserted that it had “produced a printout of all of the documents

on Dave McCurdy’s hard-drive which related to his work for ABGI,” and had

also granted ABGI permission to inspect a “zip-drive . . . taken directly from

Dave McCurdy’s computer.” Aplee. App. at 18. MG further asserted that it

had agreed to produce the requested disc drives to a third party (Tri Logic

Systems, Inc., of Grand Prairie, Texas) for inspection. Id. at 19-20. Finally,

MG asserted that the disc drives contained “substantial information protected

by the attorney-client and trade secret privileges.” Id. at 20-21.

      The magistrate judge denied ABGI’s motion after a hearing. ABGI filed

written objections to the magistrate judge’s order. The district court denied

ABGI’s objections, concluding that ABGI had “failed to show that the

[magistrate judge’s] order was either clearly erroneous or contrary to law.”

Aplee. App. at 82. The district court noted that “the deadline for designation

of trial exhibits ha[d] passed and [ABGI] failed to list the . . . computer

equipment as exhibits.” Id.

      We are not persuaded the district court abused its discretion in denying

                                         18
ABGI’s objections to the magistrate judge’s order. ABGI has never explained,

either in the district court or on appeal, why it should be allowed to conduct a

physical inspection of MG’s computer hard drive(s). Although ABGI was

apparently skeptical that MG produced copies of all relevant and nonprivileged

documents from the hard drive(s), that reason alone is not sufficient to warrant

such a drastic discovery measure. Further, ABGI has not explained why

inspection of the zip drive and/or inspection of the hard drive by Tri Logic

would not have been sufficient to satisfy its concerns.

                                   No. 00-6332

      ABGI challenges the district court’s post-trial award of attorney fees to

MG. We generally review an award of attorney fees for abuse of discretion.

Chesapeake Operating, Inc. v. Valence Operating Co., 193 F.3d 1153, 1157

(10th Cir. 1999). In doing so, we review de novo any statutory interpretation

or other legal analysis underlying the district court’s decision concerning

attorney fees. Id.

      The district court awarded fees to MG pursuant to Okla. Stat. tit. 12,

§ 936, which provides:

            In any civil action to recover on an open account, a
      statement of account, account stated, note, bill, negotiable
      instrument, or contract relating to the purchase or sale of goods,
      wares, or merchandise, or for labor or services, unless otherwise
      provided by law or the contract which is the subject to the action,

                                        19
      the prevailing party shall be allowed a reasonable attorney fee to
      be set by the court, to be taxed and collected as costs.

      ABGI’s primary contention on appeal is that MG’s action (in particular

its breach of contract claim) was not for “labor or services” as contemplated by

§ 936. In support of its contention, ABGI cites Russell v. Flanagan, 544 P.2d

510 (Okla. 1975). In Russell, the plaintiff hired the defendant to service his

sewer line for a fee of $24.50. Less than thirty days after the service, plaintiff

experienced sewer line problems and requested that defendant return and

perform additional work without charge, but defendant refused. Plaintiff filed

a small claims action against defendant for “breach of warranty on labor

contract.” Id. The case proceeded to trial and a jury found in favor of

defendant. Defendant subsequently moved for an award of attorney fees

pursuant to § 936, but the request was denied. The Oklahoma Supreme Court

agreed that fees were not available to the defendant under § 936. In doing so,

the court interpreted § 936 narrowly, finding that the phrase “labor or services”

fell “within the initial category of ‘a civil action’” but not “the antecedent

classification of a ‘contract relating to.’” Id. at 512. According to the

Oklahoma Supreme Court, “the addition of the phrase ‘or for labor or services’

by amendment to the statute in 1970 was intended by the legislature to be

limited to those situations where suit is brought for labor and services


                                         20
rendered,” and “an improper and unintended meaning would result if . . . th[e]

clause were construed to allow attorney fees in the all encompassing field of

‘contracts related to . . . , labor or services.’” Id.

      Although Russell would appear at first glance to support ABGI’s

argument, the Oklahoma Supreme Court has since clarified its holding in

Russell. In Burrows Construction Company v. Independent School District,

704 P.2d 1136 (Okla. 1985), the court explained what was intended by the

holding in Russell:

            It is the underlying nature of the suit itself which determines
      the applicability of the labor and services provisions of section
      936. If the action is brought for labor and services rendered, the
      provisions of section 936 apply. If the nature of the suit is for
      damages arising from the breach of an agreement relating to labor
      and services the provisions of this section do not necessarily
      apply. The question is whether the damages arose directly from
      the rendition of labor or services, such as a failure to pay for those
      services, or from an aspect collaterally relating to labor and
      services, such as loss of profits on a contract involving the
      rendition of labor and services.

Id. at 1138 (emphasis added and footnotes omitted). In accordance with this

clarification, the Oklahoma Supreme Court has since held, for example, that

attorney fees are recoverable under § 936 in a suit to recover the unpaid

balance on a yellow pages advertising contract (the court having held that

advertising is a “service”). Southwestern Bell Tel. Co. v. Parker Pest Control,

Inc., 737 P.2d 1186, 1187-88 (Okla. 1987). Likewise, in Strickland Tower

                                           21
Maintenance, Inc. v. AT&T Communications, Inc., 128 F.3d 1422, 1429 (10th

Cir. 1997), this court concluded attorney fees are recoverable under § 936 in a

breach of contract action alleging that defendant failed to properly calculate the

amount of compensation owed to plaintiff for services it performed under the

parties’ written agreement.

      Based upon these authorities, it is clear that § 936 allowed for recovery

of attorney fees in this action. The essence of MG’s suit (including both its

breach of contract and quantum meruit claims) was that it performed services

for ABGI (i.e., marketing and business consulting services), but that ABGI

failed to pay for those services. In other words, the damages alleged by MG

arose directly from its rendition of services to ABGI, and not “from an aspect

collaterally relating to labor and services.” Burrows, 704 P.2d at 1138.

      ABGI attempts to nitpick MG’s breach of contract claim by arguing that

the various components of damages recovered thereunder by ABGI were not for

labor or services rendered. For example, ABGI attacks the components of the

damage award which effectively constituted reimbursement for commissions

due under the agreement and the retainer for overhead expenses due under the

agreement. As the district court aptly noted, however, both of these items

“were to be paid in exchange for acts collectively described in the contract as

‘consulting and marketing services.’” Aplt. App. at 243. Thus, contrary to

                                        22
ABGI’s assertions, these two items were integral components of the overall

compensation package that MG was to be paid in return for services rendered

to ABGI.

      ABGI asserts several other arguments, none of which have merit. ABGI

contends that MG “took the position that it was entitled to payment by ABGI

for overhead fees, director’s fees, travel expenses and commissions during the

term of the alleged agreement, regardless of whether any services were

rendered to ABGI and regardless of whether contracts were obtained through

[MG’s] efforts.” Aplt. Br. at 14. This contention is apparently based upon the

fact that MG’s complaint requested damages for the four-month period

following the date the lawsuit was filed, even though MG performed no

services for MG during at least three of those months. The contention is

ultimately meritless, however, because, under the district court’s instructions,

MG was only allowed to recover damages for the time period that it actually

performed services for ABGI. ABGI also complains that MG’s complaint did

not include a claim for quantum meruit, and that this claim was only added

near the end of the litigation, based upon the district court’s ruling that it

would limit contractual damages to the 120-day period following ABGI’s

breach of the agreement. Regardless of when the claim was first raised,

however, it is clear that the district court allowed it to go forward and the jury

                                         23
found in favor of MG on that claim. Thus, it can clearly be considered as one

of the bases for an award of fees under § 936. ABGI contends that the

damages awarded on the quantum meruit claim were not for labor or services

rendered. This contention is patently incorrect. A review of the available

portions of the trial transcript indicates that MG continued to perform

marketing and consulting services for ABGI through the summer of 1997, and

the jury obviously based its quantum meruit damage award on what it

determined to be the reasonable value of those services.

      The judgment of the district court is AFFIRMED.

                                             Entered for the Court

                                             Mary Beck Briscoe
                                             Circuit Judge




                                        24
00-6183, 00-6332, McCurdy Group, LLC v. Am. Biomed. Group


LUCERO , Circuit Judge, dissenting.

      Because the majority’s decision can not be squared with a clear reading of

41 U.S.C. § 254(a), and because I am concerned with the majority’s summary

dismissal of ABGI’s challenge to the arrangement’s legality, I respectfully

dissent. Contrary to the majority, I conclude that the record before us adequately

demonstrates the illegality of the parties’ agreement and thus would reach and

consider the question of the legality of contingent fee arrangements with selling

agents to obtain government contracts. On my review of the record, I conclude

there was no legally sufficient evidentiary basis for the jury to find that McCurdy

Group fell under § 254(a)’s exception for bona fide established selling agencies

as the exception traditionally has been understood.

                                           I

                              A. Judicial Beginnings

      The broad and long-standing policy against contingent fees was articulated

by the Supreme Court in   Providence Tool Co. v. Norris   , 69 U.S. (2 Wall.) 45,

54–56 (1865). The prohibition promoted efficiency by preventing the use of

personal influence in obtaining public contracts; in the Court’s view, the rule was

fundamental to good government.   1
                                      According to the Court’s precedent, it was


      1
        In Providence Tool , the Court observed that contingent fee arrangements
“tend to introduce personal solicitation and personal influence, as elements in the
                                                                      (continued...)
irrelevant that improper influence was not exerted in a given case, for “‘[t]he

objection to [contingent fee arrangements] rests in their tendency, not in what was

done in the particular case. . . . The court will not inquire what was done. If that

should be improper it probably would be hidden, and would not appear.’”       United

States v. Miss. Valley Generating Co.    , 364 U.S. 520, 550 n.14 (1961) (quoting

Hazelton v. Sheckels , 202 U.S. 71, 79 (1906)).

      The exception for established commercial or selling agencies maintained by

the contractor for the purpose of securing business was first recognized in

Oscanyan v. Arms Co. , which distinguished “contingent compensation in the

obnoxious sense of that term” from      “rates established by merchants for legitimate

services in the regular course of business”—in other words, “the ordinary



      1
        (...continued)
procurement of contracts; and thus directly lead to inefficiency in the public
service, and to unnecessary expenditures of the public funds.” 69 U.S. (2 Wall.)
at 54. The matter was put more bluntly in  Meguire v. Corwine , 101 U.S. 108,
111–12 (1879) (internal citations omitted):

             The law touching contracts like the one here in question has
      been often considered by this court, and is well settled by our
      adjudications. . . . Frauds of this class to which the one here
      disclosed belongs are an unmixed evil. Whether forbidden by a
      statute or condemned by public policy, the result is the same. No
      legal right can spring from such a source. They are sappers and
      miners of the public welfare, and of free government as well. The
      latter depends for its vitality upon the virtue and good faith of those
      for whom it exists, and of those by whom it is administered.
      Corruption is always the forerunner of despotism.


                                            -2-
brokerage commission.”    103 U.S. 261, 276 (1880). The exception was a narrow

one and applied only to contingent fees “allowed by established custom of

commission merchants and brokers.”    2
                                          Id.

                               B. Executive Actions

      Covenants against contingent fees were included in government

procurement contracts as a matter of course beginning in World War I.   3
                                                                            At the


      2
        Subsequently, the Supreme Court, through Justice Holmes, reaffirmed its
approval of the public policy against contingent fee arrangements:

             The general principle was laid down broadly in  Providence
      Tool Co. v. Norris that an agreement for compensation to procure a
      contract from the government to furnish its supplies could not be
      enforced, irrespective of the question whether improper means were
      contemplated or used for procuring it. And it was said that there is
      no real difference in principle between agreement to procure favors
      from legislative bodies, and agreements to procure favors in the
      shape of contracts from the heads of departments. [We have] said
      that all contracts for a contingent compensation for obtaining
      legislation [a]re void . . . .

Hazelton , 202 U.S. at 79 (internal citations omitted);   see also Miss. Valley
Generating , 364 U.S. at 550 n.14 (citing Hazelton with approval); Acme Process
Equip. Co. v. United States , 347 F.2d 538, 548 (Ct. Cl. 1965) (“Though the
uncompromising rule stated in the      Norris case has been tempered in the
intervening years . . . , its basic rationale was accepted and elaborated by Mr.
Justice Holmes, speaking for a unanimous court . . . .”);    Bradley v. Am. Radiator
& Standard Sanitary Corp. , 6 F.R.D. 37, 40 (S.D.N.Y. 1946) (“The language of
the Supreme Court in the Providence Tool Co. and Hazelton cases is explicit and
rather sweeping.”).
      3
        Acme Process Equip. , 347 F.2d at 549 n.10 (citing Barron & Munves,
The Government Versus the Five-Percenters: Analysis of Regulations Governing
Contingent Fees in Government Contracts , 25 Geo. Wash. L. Rev. 127 (1957)).


                                           -3-
start of World War II, Executive Order 9001 required that all military

procurement contracts include a warranty that the contractor “has not employed

any person to solicit or secure this contract upon any agreement for a commission,

percentage, brokerage, or contingent fee.” Exec. Order No. 9001, 1941 U.S. Code

Cong. Serv. 992, 994 (Dec. 27, 1941). Excepted from the Order’s warranty

requirement were “commissions payable by contractors upon contracts or sales

secured or made through bona fide established commercial or selling agencies

maintained by the contractor for the purpose of securing business.”        Id.

       The Executive Order’s prohibition and its exception broke no new ground.

Its purpose was plain: “it reflect[ed] the public policy long enunciated by the

courts, and add[ed] to it a thrust comparable to that of statutory law.”     Le John

Mfg. Co. v. Webb , 222 F.2d 48, 50 (D.C. Cir. 1955);        United States v. Paddock ,

178 F.2d 394, 396 (5th Cir. 1949) (“Executive Order No. 9001 was a declaration

of public policy, and its purpose was to preserve the contractual integrity of the

United States.”).

       In interpreting the exception to the warranty requirement, courts properly

focused on its purpose and plain language.         See Reynolds v. Goodwin-Hill Corp.    ,

154 F.2d 553, 555 (2d Cir. 1946) (L. Hand, J.);       see also Paddock , 178 F.2d at

395–96. As the Second Circuit put it, the exception for “bona fide commercial or

selling agencies maintained by the contractor for the purpose of securing



                                             -4-
business” created a “privileged class who may receive contingent fees for securing

government contracts, while others may not.”       Bradley v. Am. Radiator &

Standard Sanitary Corp. , 159 F.2d 39, 40, 41 (2d Cir. 1947) (per curiam). “Not

only should grants of special privileges be jealously restricted, but such a

restriction is also in the interest of maintaining the integrity of governmental

contracting procedure.”    Id. at 41.

                            C. Congressional Enactment

       Congress made the prohibition on contingent fees a matter of statutory law

with the passage of the Armed Services Procurement Act of 1947, ch. 65, § 4,

1947 U.S. Code Cong. Serv. 20, 22, and the Federal Property and Administrative

Services Act of 1949, ch. 288, § 304(a), 1949 U.S. Code Cong. Serv. 372, 388–89.

Pursuant to the latter enactment, 41 U.S.C. § 254(a) states:

       Every contract awarded after using procedures other than sealed-bid
       procedures shall contain a suitable warranty, as determined by the
       agency head, by the contractor that no person or selling agency has
       been employed or retained to solicit or secure such contract upon an
       agreement or understanding for a commission, percentage, brokerage,
       or contingent fee, excepting bona fide employees or bona fide
       established commercial or selling agencies maintained by the
       contractor for the purpose of securing business . . . .

       The Congressional Reports on the Federal Property and Administrative

Services Act are mostly silent regarding the propriety of contingent fees.

However, it is noteworthy that § 254(a) was enacted against the backdrop of a late

1940s Congressional investigation of the unlawful activities of “five-percenters”


                                            -5-
and “influence peddlers.”   4
                                A resulting Senate Report concluded that the “modus

operandi of these individuals differed, but basically they had one thing in

common—the commodity they had for sale was collusion with Government

officials. The mere existence of such a condition tends to destroy good

government.” S. Rep. No. 81-1232, at 1 (1950). Based on the Congressional

investigation, the report listed a number of tests that were considered relevant in

distinguishing “bona fide representatives” from “influence peddlers.”   5



                                  D. Regulatory Gloss

      Federal regulations issued pursuant to the Federal Property and

Administrative Services Act give meaning to the exception for bona fide

established commercial or selling agencies. According to 48 C.F.R § 3.401,

“bona fide agency”

      means an established commercial or selling agency, maintained by a


      4
         For a discussion of the quoted terms, see Subcomm. on Investigations,
Comm. on Expenditures in the Executive Dep’ts,     The 5-Percenter Investigation ,
S. Rep. No. 81-1232, at 3–5 (1950).
      5
          S. Rep. No. 81-1232, at 3–5, listed a number of factors, including the
following:
        (1) “The 5-percenter emphasizes whom he knows and attempts to create
the impression that to be successful in dealing with the government you must
know the right people.” Id. at 5.
        (2) “Generally, the 5-percenter will discuss in some detail how he
succeeded in other cases in defeating his client’s competitors by knowing just
where to exert the proper pressure.”   Id.
        (3) “Usually he will apply the social technique to the problem to impress
the client.” Id.

                                            -6-
      contractor for the purpose of securing business, that neither exerts
      nor proposes to exert improper influence to solicit or obtain
      Government contracts nor holds itself out as being able to obtain any
      Government contract or contracts through improper influence.

“Improper influence” is defined as “any influence that induces or tends to induce

a Government employee or officer to give consideration or to act regarding a

Government contract on any basis other than the merits of the matter.”    Id.

      A regulation provides a number of tools to be used in “determining whether

an agency is a ‘bona fide established commercial or selling agency maintained by

the contractor for the purpose of securing business.’” 41 C.F.R. § 101-45.313-

4(e)(2). It acknowledges that the factors

      are necessarily incapable of exact measurement or precise definition
      and it is neither possible nor desirable to prescribe the relative weight
      to be given any single factor as against any other factor or as against
      all other factors. The conclusions to be reached in a given case will
      necessarily depend upon a careful evaluation of the agreement and
      other attendant facts and circumstances.

Id.

                                            II

      The party wishing to invoke the § 254(a) exception for established

commercial or selling agencies bears the burden of showing that it applies.

See Bradley, 159 F.2d at 40. The exception requires more than the existence of an

agency relationship that sells. Puma Indus. Consulting Inc. v. Daal Assocs., Inc.,

808 F.2d 982, 985 (2d Cir. 1987); cf. Reynolds, 154 F.2d at 555. A contrary



                                           -7-
reading would render meaningless the general prohibition that “no person or

selling agency [be] employed or retained . . . upon [a] . . . contingent fee.” 41

U.S.C. § 254(a).

      McCurdy Group correctly suggests that 41 C.F.R. § 101-45.313-4(e)(2)

provides useful tools for making this determination, but our evaluation must take

into account the historical backdrop against which 41 U.S.C. § 254(a) and the

relevant regulations were promulgated. Cf. Puma Indus., 808 F.2d at 985. In

light of that history, I conclude that the exception for established commercial or

selling agencies carries a specific meaning. It contemplates a relationship that by

its very nature does not pose a special risk that improper influence will be

exerted. 6 Counted in the class of established commercial or selling agents are the


      6
          The majority notes that this legal conclusion “cannot provide a basis for
reversal in this case” because the “theory . . . has never been propounded by
defendant, either in the district court or on appeal, and the jury was never
instructed on it.” Slip op. at 14 n.4. I disagree and make some general
observations.
       As a preliminary matter, failure to object to a jury instruction in the district
court does not necessarily foreclose its review on appeal.       See Zimmerman v.
First Fed. Sav. & Loan Ass’n , 848 F.2d 1047, 1054 (10th Cir. 1988) (“Therefore,
‘[t]his court will not review instructions given to which no objections were
lodged before the jury retired for deliberation unless they are patently plainly
erroneous and prejudicial.’” (quoting      Moe v. Avions Marcel Dassault-Breguet
Aviation , 727 F.2d 917, 924 (10th Cir. 1984)).
       As we have said in another context, “[p]arties to a dispute cannot stipulate
to the law and assume that the court will follow blindly an incorrect
interpretation of the law.”   Carlile v. S. Routt Sch. Dist. Re-3J IN   , 739 F.2d
1496, 1500 (10th Cir. 1984). This is particularly true when a case primarily
involves a matter of high public importance.       Cf. Sussman v. Patterson , 108 F.3d
                                                                           (continued...)

                                          -8-
man who sells cars for an auto dealership, the woman who sells hardware at a

major department store, and the college student who sells mobile telephones at an

electronics shop. When the exception applies, there is by no means a complete

absence of temptation to cheat, defraud, or connive, but that risk is tolerably low.

      The jury, in considering the evidence before it, could have found that the

parties’ arrangement fit 41 C.F.R. § 101-45.313-4(e)(2)’s description of a bona

fide established commercial or selling agency maintained by the contractor for the

purpose of securing business. That circumstance can not be dispositive, for, as we

have seen, the record evidence must be considered in light of the public policy

served by § 254(a)—the prohibition on the use of improper influence. 7

      The record on appeal is sufficient for us to conclude that the evidence

points in only one direction—the parties’ relationship by its very nature posed a

special risk that improper influence would be exerted. During trial, McCurdy


      6
       (...continued)
1206, 1210 (10th Cir. 1997) (considering the importance of public policy in
reaching the merits of issue not raised in the district court). Unlike run-of-the-
mill contract cases, which predominantly implicate the rights and obligations of
private parties, we are dealing with a broad and long-standing policy intended to
protect the integrity of public institutions.
      7
         Cf. Puma Indus. , 808 F.2d at 985 (“The consideration and application of
these enumerated factors can be meaningful only in light of the policies
underlying § 254(a).”); 48 C.F.R. § 3.408-2(c) (1995) (“However, the guidelines
are not individually or collectively inviolable rules. The contracting officer must
evaluate each arrangement in its totality, including attendant facts and
circumstances.”).

                                         -9-
testified:

       Q. And, in fact, even before you and Jim signed what I call the letter
       of intent, you arranged meetings between Mr. Burgess and
       government officials in Washington; correct?

       A. Yes, sir.

       ....

       Q. And you told Jim, among other things, did you not, that you felt
       you could gain access to critical decision makers at a higher level
       than ABGI had been dealing with up to that time.

       A. Well, I believe I proved that in our first meetings.

(Appellant’s App. at 234–35.)

       In a memorandum prepared by McCurdy entitled “Ten Reasons why the

Burgess/McCurdy Team is a Winner,” Reason No. 2 stated: “Two great minds are

better than one! Combine vision, skills and contacts to make a successful

partnership.” (Id. at 329.) Reason No. 8 stated: “McCurdy’s access to the

Administration, Congress and other key officials is invaluable.” (Id. at 330.)

Asked about that document during trial, McCurdy stated that he

       had contacts and knew people across the nation in both—in all the
       areas that we were looking at, whether it was the Department of
       Defense, Veterans Affairs, or the private sector, including the
       investment community. . . .

       Q. Well, that’s right. McCurdy’s access to the administration,
       Congress and other key officials is invaluable, you said; right?

       A. That’s in addition to. Yes.


                                         -10-
      ....

      Q. Which administration are we talking about here when it says you
      had access to the administration? Which one?

      A. The term, “administration” refers to the current administration.

      Q. Which was what?

      A. The Clinton Administration.

      ....

      Q. Did you tell Jim Burgess that some of these officials owed you
      favors?

      A. Nope. Absolutely not. None of them owe me favors. There are
      no favors.

(Id. at 238, 240.)   In a memorandum dated January 2, 1996, McCurdy wrote:

      I also spoke to Senator Al Simpson from Wyoming who is the chair
      of the Veteran’s Committee. He is a friend and I want to get the cost
      comparisons to him at some point to put the political pressure on the
      department. Once we get real numbers from both DOD and VA, we
      can mount a serious effort to get Congress engaged in “saving
      money”.

(Id. at 355A.)

      Based on McCurdy’s testimony, I conclude that McCurdy Group did not fit

the statutory exception to the contingent fee prohibition. The parties’ contract

contemplated exploitation of McCurdy’s influence, including his valuable

contacts, gained during his years in public service. We must keep in mind that

“[i]t is the threat of persons selling government influence or access to government


                                        -11-
officials” that 41 U.S.C. § 254(a) protects against. Puma Indus., 808 F.2d at 985.

“[A] restrictive approach . . . is necessary in order to prevent the excepting clause

from utterly defeating the purpose and effect of the warranty itself.” Le John

Mfg., 222 F.2d at 51. It is of no consequence that, in addition to using his

contacts, McCurdy also pitched ABGI’s services on the merits. Selling on the

merits when the agency contract contemplated exertion of improper influence does

not cure the contract’s infirmity. See Miss. Valley Generating, 364 U.S. at 550 &

n.14; Hazelton, 202 U.S. at 79. Thus, I would hold that the contingent fee

arrangement violated public policy and was unenforceable.

                                          III

      Under Tenth Circuit Rule 10.1(A)(1)(a), appellant must provide the Court

“the entire relevant trial transcript” when the sufficiency of the evidence is

challenged. Pursuant to that provision, the majority holds that “ABGI’s failure to

provide a complete copy of the trial transcript prevents our review” and

summarily dismisses ABGI’s challenge to the arrangement’s legality. Slip op. 13.

For the reasons previously expressed, I believe the record before us amply

demonstrates the illegality of the parties’ agreement, and it is without reservation

that I respectfully dissent.




                                         -12-